586 So. 2d 515 (1991)
STATE of Florida, Appellant,
v.
Manuel MUNOZ, Appellee.
No. 91-8.
District Court of Appeal of Florida, First District.
October 8, 1991.
Robert A. Butterworth, Atty. Gen., Laura Rush, Asst. Atty. Gen., Tallahassee, for appellant.
Alvin L. Peters of McCauley & Peters, Panama City, for appellee.
PER CURIAM.
The State of Florida appeals from a final order dismissing an information against Manuel Munoz. The trial judge dismissed the charge finding that the Florida Supreme Court's two-prong test for entrapment set forth in Cruz v. State, 465 So. 2d 516 (Fla. 1985), cert. denied, 473 U.S. 905, 105 S. Ct. 3527, 87 L. Ed. 2d 652 (1985), constituted binding precedent as to this case. The state asserts that the enactment of section 777.201, Florida Statutes (1987), abolished the objective entrapment test as set forth in Cruz, supra. For the reasons set forth in Gonzalez v. State, 571 So. 2d 1346 (Fla. 3rd DCA 1990), and Krajewski v. State, ___ So.2d ___, 16 F.L.W. D692 (Fla. 4th DCA March 13, 1991), we accept the arguments of the state and reverse the decision of the trial court.
SHIVERS and WOLF, JJ., and WENTWORTH, Senior Judge, concur.